Citation Nr: 0414977	
Decision Date: 06/10/04    Archive Date: 06/23/04

DOCKET NO.  98-12 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, Puerto Rico


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
arteriosclerosis.
 
2.  Entitlement to an increase in a 10 percent rating for 
bilateral hearing loss.

3.  Entitlement to an increased (compensable) rating for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from November 1940 to 
November 1945, from February 1947 to May 1954, and from June 
1957 to February 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 RO decision that 
denied increased (compensable) ratings for the veteran's 
service-connected arteriosclerosis, bilateral hearing loss, 
and hemorrhoids.  In October 2003, the RO increased the 
rating for bilateral hearing loss to 10 percent, and the 
veteran continues to appeal for a higher rating.  These 
issues are addressed in the present Board decision.  

In May 2004, the Board granted a motion by this 84 year old 
veteran to advance his case on the Board's docket.

Another issue, entitlement to an increase in a 10 percent 
rating for a service-connected hiatal hernia, is the subject 
of a remand at the end of the Board decision.


FINDINGS OF FACT

1.  The veteran's arteriosclerosis is productive of slight 
weakening of bodily vigor.

2.  The veteran's bilateral hearing loss is manifested by 
Level II hearing in the right ear and Level III hearing in 
the left ear.

3.  The veteran's service-connected hemorrhoids, if present, 
are no more than mild to moderate.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for arteriosclerosis 
are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7100 (1997).

2.  The criteria for a rating in excess of 10 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (1997 and 
2003).

3.  The criteria for a compensable evaluation for hemorrhoids 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code 7336 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran was born in November 1919 and is now 84 years 
old.  He served on active duty in the Army from November 1940 
to November 1945, from February 1947 to May 1954, and from 
June 1957 to February 1965, at which point he retired based 
on over 20 years of active service.  

In June 1955, the RO established service connection and a 0 
percent rating for otitis media of traumatic origin with 
defective hearing loss.  In July 1965, the RO granted service 
connection and noncompensable ratings for arteriosclerosis 
and hemorrhoids.  The RO also characterized the veteran's ear 
condition as defective hearing, residual of otitis media, and 
continued the noncompensable rating.

A November 1974 RO decision denied a claim for service 
connection for hypertensive cardiovascular disease, and RO 
decisions in July 1978 and October 1985 found that new and 
material evidence had not been submitted to reopen the claim.  
The veteran did not appeal these decisions.

In May 1997, the veteran filed claims for increased ratings 
for service-connected arteriosclerosis, bilateral hearing 
loss, and hemorrhoids.  

In June 1997, a VA rectum and anus examination was conducted.  
Physical examination found no hemorrhoids.

A VA audiological examination in June 1997 revealed right ear 
decibel thresholds of 0, 40, 50 and 80 at the respective 
frequencies of 1000, 2000, 3000, and 4000 hertz; the average 
decibel threshold for these frequencies was 42.  As to the 
left ear, the decibel thresholds for these frequencies were, 
respectively, 30, 40, 65, and 75; the average decibel 
threshold for these frequencies was 52.  The examination 
noted speech recognition ability of 96 percent in the right 
ear and 96 percent in the left ear.  The diagnosis was 
bilateral mixed type hearing loss.

In June 1997, a VA examination for arteries and veins was 
conducted.  Physical examination of the neck showed no 
jugular venous distention, and normal carotids.  Eyes showed 
increased light reflex and AV nicking.  His chest showed 
lungs clear to auscultation and percussion.  His heart had a 
normal sinus rhythm, loud S4, no S3 and no murmurs.  Abdomen 
was soft and depressible.  There was no hepatosplenomegaly 
and no abdominal bruit.  His extremities showed no edema, and 
he had normal arterial pulses.  Blood pressure readings were 
170/75, 165/80 and 175/80.  There was good pulsation, normal 
skin appearance and temperature, no paresthesia and no 
cardiac involvement.  The diagnoses were arterial 
hypertension, and hypertensive cardiovascular disease with 
premature atrial contractions.  

A June 1997 chest X-ray noted an atherosclerotic aorta.  An 
X-ray of the chest in September 1998 revealed an adequate 
heart size; the aorta was prominent in its knob and 
elongated; and impressions included tortuous aorta.  

A September 1998 digestive examination noted the veteran was 
status post left hemicolectomy and sigmoidectomy for 
adenocarcinoma, and he was status post colostomy closure.  
Records show the surgery for colon cancer a number of years 
earlier.  This examination made no mention of hemorrhoids.

A VA audiological examination in January 2002 showed decibel 
thresholds for the right ear of 35, 40, 60 and 80, 
respectively, at the frequencies of 1000, 2000, 3000, and 
4000 hertz; the average for these frequencies was 54 
decibels.  For the left ear at these same frequencies, the 
decibel thresholds were, respectively, 35, 45, 80 and 75; 
with the average for these frequencies being 59 decibels.  
Speech recognition ability was 88 percent in the right ear 
and 84 percent in the left ear.  The diagnosis was mixed type 
hearing loss.

In January 2002, a VA examination for the arteries and veins 
was conducted.  The veteran had no complaints of circulatory 
problems of the extremities, or swelling, or pain, or 
decrease of range of motion.  He had high blood pressure for 
which he was taking medication.  He reportedly was 
independent in activities of daily living.  Physical 
examination revealed no swelling, no rubor, no calor.  He had 
decreased hair distribution of both lower extremities.  There 
was normal temperature of the extremities, and pulses were 
+1.  Femoropopliteal and tibialis posterior, brachial and 
radial were +1, bilaterally.  There were no varicose veins.  
The report concluded with a diagnosis of history of 
arteriosclerosis.

In February 2002, a VA rectum and anus examination was 
conducted.  The veteran reported no current problems or 
complaints regarding hemorrhoids.  He denied any treatment 
for this condition, and refused a rectal examination.  The 
limited physical examination noted adequate sphincter 
control, no history of fecal leakage, nor involuntary bowel 
movements, and no rectal bleeding.  There were no signs of 
anemia, fissures, or bleeding.  

In October 2003, the RO increased the rating for bilateral 
hearing loss to 10 percent.

VA treatment records in recent years primarily involve 
conditions not involved in the increased rating claims. 

II.  Analysis

The veteran contends that his service-connected 
arteriosclerosis, bilateral hearing loss, and hemorrhoids 
warrant higher ratings.  Through correspondence, the rating 
decision, the statement of the case, and supplemental 
statements of the case, he has been notified with regard to 
the evidence necessary to substantiate his claims, and of his 
and the VA's respective duties to obtain evidence.  Pertinent 
identified medical records have been obtained, and multiple 
VA examinations have been provided.  Thus, the notice and 
duty to assist provisions of the law have been satisfied.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Disability ratings are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

A.  Arteriosclerosis

The veteran filed his present claim seeking an increased 
(compensable) rating for arteriosclerosis in May 1997.  
During the pendency of his claim and appeal, the rating 
criteria for this condition changed.  Either the old or new 
rating criteria may thus be applied, whichever are more 
favorable to him, although the new criteria may only be 
applied to the period of time since they became effective.  
VAOPGCPREC 3-2000.

Under the old criteria of 38 C.F.R. 4.104, Diagnostic Code 
7100 (1997) (in effect prior to January 12, 1998), a 20 
percent rating may be assigned for general arteriosclerosis 
when it produces slight weakening of bodily vigor, and a 0 
percent rating is assigned for general arteriosclerosis 
without symptoms or renal, cardiac, or cerebral 
complications.  Arteriosclerotic complications, such as 
renal, cardiac, or cerebral, are to be rated separately under 
the appropriate diagnostic codes.  

Effective January 12, 1998, the rating schedule was amended 
with regard disabilities of the cardiovascular system.  62 
Fed. Reg. 65207 (1997).  Diagnostic Code 7100 for general 
arteriosclerosis was deleted, as it was found that evaluating 
each disability resulting from generalized arteriosclerosis 
under an appropriate code would result in more accurate 
assessments of the actual disabilities caused by the 
condition, and it was noted that the effects of generalized 
arteriosclerosis are so widespread that a single diagnostic 
code was not appropriate or necessary.  Id.  Disability 
ratings are now assigned based on an evaluation of each 
disability resulting from generalized arteriosclerosis under 
the appropriate diagnostic code.  Id.  For example, 38 C.F.R. 
§ 4.104, Diagnostic Code 7005 provides rating criteria for 
arteriosclerotic heart disease.  

Under the circumstances of this case, the old rating criteria 
of Diagnostic Code 7100 are more favorable to the veteran, 
and they will be used in rating his arteriosclerosis.  Recent 
examination and treatment records contain some mention of 
generalized arteriosclerosis, such as a tortuous aorta on 
chest X-ray, AV (arteriovenous) nicking of the eyes, and some 
suggestive findings of the lower extremities.  No doubt the 
84 year old veteran has slight weakening of bodily vigor, 
although it is less clear whether such stems from 
arteriosclerosis alone, or also from multiple other ailments 
and the aging process.  Applying the benefit-of-the-doubt 
rule, 38 U.S.C.A. § 5107(b), the Board finds that 
arteriosclerosis by itself produces slight weakening of 
bodily vigor, warranting an increased 20 percent rating under 
the old criteria of Diagnostic Code 7100.  

The current evidence does not show what is necessary for an 
even higher rating for arteriosclerosis, if evaluated under 
diagnostic codes for particular bodily areas affected by the 
disease.  If later medical evidence shows such impairment 
(such as arteriosclerotic heart disease and peripheral 
vascular disease, of a severity which would support a rating 
higher than 20 percent), the veteran may file a new claim for 
an increased rating with the RO.

B.  Bilateral Hearing Loss

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

The regulations pertaining to rating hearing loss were 
revised effective June 10, 1999.  See 64 Fed.Reg. 25202 
(1999).  However, given audiology test results in this case, 
there have been no changes in the rating criteria which would 
affect the rating in the instant case.  

Under either the old or new rating criteria, the basic method 
of rating bilateral hearing loss is based on examination 
results including a controlled speech discrimination test 
(Maryland CNC), and a puretone audiometry test of puretone 
decibel thresholds at 1000, 2000, 3000, and 4000 Hertz, with 
an average puretone threshold obtained by dividing these 
thresholds by four.  Once these test results have been 
obtained, they are applied to tables of the rating schedule 
in order to derive the percentage rating to be assigned.  38 
C.F.R. § 4.85 (1997 and 2003).

Under the new rating criteria which became effective on June 
10, 1999, there is an alternative method of rating hearing 
loss in defined instances of exceptional patterns of hearing 
loss.  Although applied erroneously by the RO, the audiology 
test results in the present case do not fit the criteria for 
an exceptional pattern of hearing.  See 38 C.F.R. § 4.86 
(2003).  Thus, the veteran's hearing loss is to be rated by 
the conventional method described above.  

A VA audiological examination in June 1997 revealed right ear 
decibel thresholds of 0, 40, 50 and 80 at the respective 
frequencies of 1000, 2000, 3000, and 4000 hertz; the average 
decibel threshold for these frequencies was 42.  As to the 
left ear, the decibel thresholds for these frequencies were, 
respectively, 30, 40, 65, and 75; the average decibel 
threshold for these frequencies was 52.  The examination 
noted speech recognition ability of 96 percent in the right 
ear and 96 percent in the left ear.  Applying this 
information to the tables of the rating schedule indicates 
the veteran has Level I hearing in both ears, and such 
warrants a 0 percent rating for bilateral hearing loss under 
Diagnostic Code 6100.  

A VA audiological examination in January 2002 showed decibel 
thresholds for the right ear of 35, 40, 60 and 80, 
respectively, at the frequencies of 1000, 2000, 3000, and 
4000 hertz; the average for these frequencies was 54 
decibels.  For the left ear at these same frequencies, the 
decibel thresholds were, respectively, 35, 45, 80 and 75; 
with the average for these frequencies being 59 decibels.  
Speech recognition ability was 88 percent in the right ear 
and 84 percent in the left ear.  Applying this information to 
the tables of the rating schedule again indicates the veteran 
has Level II hearing in the right ear, and Level III hearing 
in the left ear, and such warrants a 0 percent rating for 
bilateral hearing loss under Diagnostic Code 6100.  

Based on the medical evidence, the Board concludes that a 
rating higher than the 10 percent rating assigned by the RO 
is not warranted for the veteran's bilateral hearing loss.  
The preponderance of the evidence is against the claim for a 
higher rating for bilateral hearing loss.  Thus, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

C.  Hemorrhoids

A 0 percent rating is assigned for hemorrhoids that are mild 
or moderate in degree.  A 10 percent rating is assigned for 
hemorrhoids which are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
38 C.F.R. § 4.114, Diagnostic Code 7336 (2003).  

A 1997 VA examination found that there were no hemorrhoids.  
A 1998 examination noted other digestive conditions, but not 
hemorrhoids.  At a 2002 VA examination, the veteran had no 
hemorrhoid complaints, he refused rectal examination, and 
there were no objective findings of the condition.  The 
latest evidence shows that hemorroids, even assuming they are 
present, are no more than mild or moderate.  Such supports 
only the current 0 percent rating for hemorrhoids.  

As the preponderance of the evidence is against the claim for 
an increased (compensable) rating for hemorrhoids, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

An increased 20 percent rating for arteriosclerosis is 
granted.
 
An increase in a 10 percent rating for bilateral hearing loss 
is denied.

An increased (compensable) rating for hemorrhoids is denied.



REMAND

An April 1997 RO decision denied an increase in a 10 percent 
for the veteran's service-connected hiatal hernia.  In May 
1997, he filed a notice of disagreement as to this issue.  No 
subsequent statement of the case addressing this matter has 
been issued by the RO.  Accordingly, the Board must remand 
this issue to the RO for a statement of the case, and to give 
the veteran an opportunity to perfect an appeal of such issue 
by filing a timely substantive appeal.  Manlincon v. West, 12 
Vet. App. 238 (1999).  Thus this issue is remanded to the RO 
for the following action:

The RO should provide the veteran and his 
representative with a statement of the 
case on the issue of an increased rating 
for a hiatal hernia, and they should be 
given an opportunity to perfect an appeal 
of such issue by filing a timely 
substantive appeal.  The case should be 
returned to the Board for appellate 
review of this issue only if the veteran 
perfects an appeal with a timely 
substantive appeal. 



	                     
______________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



